Case 13-42530        Doc 50     Filed 01/10/19     Entered 01/10/19 14:53:50          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-42530
         Sheldon Q Smith
         Erica L Smith
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/30/2013.

         2) The plan was confirmed on 01/09/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/30/2015, 12/18/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/31/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,380.00.

         10) Amount of unsecured claims discharged without payment: $40,032.18.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-42530       Doc 50        Filed 01/10/19    Entered 01/10/19 14:53:50                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $27,120.83
        Less amount refunded to debtor                          $1,070.83

 NET RECEIPTS:                                                                                    $26,050.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,213.06
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,213.06

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 AFNI INC                         Unsecured         200.00        200.00           200.00          72.55       0.00
 ALTAIR OH XIII LLC               Unsecured         544.00        544.40           544.40        197.48        0.00
 CAVALRY PORTFOLIO SERVICE LLC    Unsecured           0.00        289.25           289.25        104.92        0.00
 CAVALRY SPV I LLC                Unsecured         662.00        612.82           612.82        222.30        0.00
 CREDIT UNION 1                   Unsecured      2,104.00       2,546.24         2,546.24        923.64        0.00
 ILLINOIS TOLLWAY                 Unsecured         425.00    30,775.50        30,775.50      11,163.68        0.00
 LVNV FUNDING                     Unsecured            NA         241.63           241.63          87.65       0.00
 METAGLSSL                        Unsecured           0.00           NA               NA            0.00       0.00
 NICOR GAS                        Unsecured         881.00      2,393.04         2,393.04        868.06        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      5,162.00       9,546.92         9,546.92      3,463.10        0.00
 PRESENCE HEALTH                  Unsecured         487.00        487.58           487.58        176.87        0.00
 PRESENCE HEALTH ST JOSEPH HOSP   Unsecured            NA       1,102.05         1,102.05        144.20        0.00
 RENT A CENTER INC                Secured        2,521.60       2,521.60         2,521.60      2,521.60     110.93
 RJM ACQUISITIONS LLC             Unsecured            NA         115.42           115.42          41.87       0.00
 RJM ACQUISITIONS LLC             Unsecured            NA          99.91            99.91          36.24       0.00
 SALLIE MAE                       Unsecured           0.00           NA               NA            0.00       0.00
 SHERMAN HOSPITAL                 Unsecured         652.00           NA               NA            0.00       0.00
 SOUTH ELGIN POLICE DEPARTMENT    Unsecured          90.00           NA               NA            0.00       0.00
 THE CASH STORE                   Unsecured      1,754.00            NA               NA            0.00       0.00
 NORTHWEST COLLECTORS             Unsecured         420.00           NA               NA            0.00       0.00
 CHOICE RECOVERY                  Unsecured         256.00           NA               NA            0.00       0.00
 MIDAMERICA ORTHOPAEDICS          Unsecured         525.00           NA               NA            0.00       0.00
 MIDWEST SURGERY                  Unsecured          80.00           NA               NA            0.00       0.00
 MIDWEST SURGERY                  Unsecured          75.00           NA               NA            0.00       0.00
 MIRAMED REVENUE GROUP            Unsecured          76.00           NA               NA            0.00       0.00
 ABC CREDIT & RECOVERY            Unsecured         422.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-42530       Doc 50        Filed 01/10/19    Entered 01/10/19 14:53:50                  Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim        Principal        Int.
 Name                                Class    Scheduled        Asserted      Allowed         Paid           Paid
 ADVANCE CLINIC                   Unsecured         255.00             NA           NA             0.00         0.00
 AMERICOLLECT INC                 Unsecured         113.00             NA           NA             0.00         0.00
 ARMOR SYSTEMS CO                 Unsecured          50.00             NA           NA             0.00         0.00
 ARMOR SYSTEMS CO                 Unsecured          75.00             NA           NA             0.00         0.00
 ARMOR SYSTEMS CO                 Unsecured          75.00             NA           NA             0.00         0.00
 JOHN J BREMS                     Unsecured          43.00             NA           NA             0.00         0.00
 KANE COUNTY                      Unsecured         257.00             NA           NA             0.00         0.00
 KEYNOTE CONSULTING               Unsecured         211.00             NA           NA             0.00         0.00
 MIRAMED REVENUE GROUP            Unsecured         760.00             NA           NA             0.00         0.00
 FOX VALLEY ANES ASSOC            Unsecured          45.00             NA           NA             0.00         0.00
 GAIL BORDEN PUBLIC LIBRARY DIS   Unsecured          30.00             NA           NA             0.00         0.00
 IDES                             Unsecured         300.00             NA           NA             0.00         0.00
 ILLINOIS SPINE INSTITUTE         Unsecured         783.00             NA           NA             0.00         0.00
 SPRINT CORP                      Unsecured            NA           662.76       662.76         240.41          0.00
 ST ALEXIUS MEDICAL CENTER        Unsecured            NA           556.19       556.19         201.76          0.00
 UNITED STUDENT AID FUNDS         Unsecured           0.00            0.00         0.00            0.00         0.00
 US DEPARTMENT OF EDUCATION       Unsecured           0.00             NA           NA             0.00         0.00
 US DEPARTMENT OF EDUCATION       Unsecured           0.00             NA           NA             0.00         0.00
 US DEPARTMENT OF EDUCATION       Unsecured           0.00            0.00         0.00            0.00         0.00
 VERIZON                          Unsecured         729.00          715.88       715.88         259.68          0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                   $0.00
       Mortgage Arrearage                                        $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                   $0.00              $0.00                   $0.00
       All Other Secured                                     $2,521.60          $2,521.60                 $110.93
 TOTAL SECURED:                                              $2,521.60          $2,521.60                 $110.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                 $0.00                 $0.00                $0.00
        All Other Priority                                       $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                 $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $50,889.59           $18,204.41                    $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-42530        Doc 50      Filed 01/10/19     Entered 01/10/19 14:53:50            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $5,213.06
         Disbursements to Creditors                            $20,836.94

 TOTAL DISBURSEMENTS :                                                                     $26,050.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/10/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
